 



Ex. 10.1

EXECUTION COPY

AMENDMENT NO. 1
Dated as of March 28, 2005
to
DEVELOPER TRANSFER AGREEMENT
Dated as of December 19, 2003

     THIS AMENDMENT NO. 1 to DEVELOPER TRANSFER AGREEMENT is entered into as of
March 28, 2005 between Silverleaf Resorts, Inc. (the “Company”), a Texas
corporation, and Silverleaf Finance II, Inc., a Delaware corporation (“SPV”).
Capitalized terms used herein and not defined herein have the meaning ascribed
thereto in Schedule I to the Loan and Security Agreement, dated as of
December 19, 2003 (as may be amended, restated, supplemented or otherwise
modified from time to time, the “SPV Loan Agreement”), between SPV and Textron
Financial Corporation (“TFC”).

PRELIMINARY STATEMENTS

     A. The Company and SPV desire to amend certain provisions of the Developer
Transfer Agreement, dated as of December 19, 2003, between the Company and SPV
(as amended, restated, supplemented or otherwise modified from time to time, the
“Developer Transfer Agreement”).

     B. In consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties hereto, such parties hereby agree as follows:

     SECTION 1. Amendments to the Developer Transfer Agreement. Effective as of
the date hereof, subject to the satisfaction of the conditions precedent set
forth in Section 3 below, the Developer Transfer Agreement is hereby amended as
follows:

     1.1 Clause (x) of the proviso to the first sentence of Section 2.1(a) is
hereby amended and restated to read as follows:

          “SPV shall not be required to purchase any Conveyed Assets if it does
not have sufficient funds to pay for such assets nor shall SPV be permitted to
incur Indebtedness to purchase the Receivables, except that prior to March 10,
2005 SPV may incur indebtedness to Developer evidenced by the Subordinated Note
for such purpose to the extent that, after giving effect to such indebtedness,
the Overcollateralization Amount equals or exceeds the Required
Overcollateralization Amount”.

     1.2 Clauses (vi) and (vii) of Section 4.1 is hereby amended and restated in
its entirety to read as follows:

          “(vi) the aggregate Outstanding Balance of PPM Receivables in Pool I
determined as of the Cut-off Date does not exceed 5% of the aggregate
Outstanding Balance of the Sold Receivables and the Contributed Receivables
determined as of the Cut-off Date,

 



--------------------------------------------------------------------------------



 



and, as of the Second Advance Funding Date, no Pledged Receivable in Pool II is
a PPM Receivable; and (vii) as of each Substitution Date, the aggregate
Outstanding Balance of Exchange Receivables and Replacement Receivables to be
added into Pool I for that Substitution Date that constitute PPM Receivables
does not exceed the aggregate Outstanding Balance of the Deleted Receivables and
Upgrade Receivables for that Substitution Date that constitute PPM Receivables,
and no Substitute Receivable to be added into Pool II is a PPM Receivable.”

     1.3 Section 6.2(a) is hereby amended and restated in its entirety to read:

          “(a) The Company may (but shall not be required to), with the written
consent of the Master Servicer, convey Substitute Receivables to SPV, provided
that the requirements of Section 3.2 of the SPV Loan Agreement are satisfied,
and, at the time of the substitution, SPV is “solvent” within the meaning of
applicable fraudulent transfer laws. The Company shall deliver to the Master
Servicer, on the tenth Business Day prior to the proposed date of substitution,
which proposed date shall be a Payment Date (the “Substitution Date”), a
“Substitution Certificate” in the form of Exhibit B identifying (i) all of the
Exchange Receivables, and the Delinquent Receivables for which they will be
exchanged, and (ii) all Replacement Receivables and the related Upgrade
Receivables, and the Company and the SPV each shall certify in such Substitution
Certificate that SPV is solvent within the meaning of applicable fraudulent
transfer laws. The exchange or replacement of such Receivables shall not become
effective until TFC has approved such Substitution Certificate and Sale
Assignment on or prior to the Substitution Date. To the extent that the
aggregate outstanding balance of all Substitute Receivables transferred to the
SPV in exchange for Delinquent Receivables on any day exceeds the then current
value of such Delinquent Receivables, (i) the SPV will be required to make a
payment to the Company for the amount of such excess in cash, to the extent that
the SPV has cash available, or (ii) to the extent the SPV does not have cash
available, (A) prior to March 10, 2005, and, if after giving effect to such
increase, the Overcollateralization Amount would not be less than the Required
Overcollateralization Amount, the SPV will make such payment by increasing the
balance of the Subordinated Note, or (B) in any other case, the amount of such
excess will be deemed to be a capital contribution by the Company to the SPV. To
the extent that the aggregate outstanding balance of all Substitute Receivables
transferred to the SPV as a replacement for Upgrade Receivables on any day
exceeds the aggregate outstanding balance of such Upgrade Receivables, (i) the
SPV will be required to make a payment to the Company for the amount of such
excess, in cash to the extent that the SPV has cash available, or (ii) to the
extent the SPV does not have cash available, (A) prior to March 10, 2005, and,
if after giving effect to such increase, the Overcollateralization Amount would
not be less than the Required Overcollateralization Amount, the SPV will make
such payment by increasing the balance of the Subordinated Note, or (B) in any
other case, the amount of such excess will be deemed to be a capital
contribution by the Company to the SPV.”

     1.4 Exhibit B is hereby amended and restated in its entirety to read as set
forth on Exhibit B attached hereto.

2



--------------------------------------------------------------------------------



 



     SECTION 2. Acknowledgement. The parties hereto acknowledge and agree that
Schedule I to the SPV Loan Agreement is amended concurrently herewith as
provided in Amendment No. 1, dated as of the date hereof, to the SPV Loan
Agreement (“SPV Loan Agreement Amendment”) and attached hereto as Exhibit A.

     SECTION 3. Conditions Precedent. This Amendment shall become effective and
be deemed effective as of the date first above written upon receipt by SPV, TFC
and the Administrative Agent of a fully executed copy of this Amendment and upon
the satisfaction of the conditions precedent provided for in Section 2 of the
SPV Loan Agreement Amendment.

     SECTION 4. Representations, Warranties and Covenants.

     4.1 Upon the effectiveness of this Amendment, the Company hereby reaffirms
all covenants, representations and warranties made by it, to the extent the same
are not amended hereby, in the Developer Transfer Agreement, as amended hereby
and agrees that all such covenants, representations and warranties shall be
deemed to have been re-made as of the effective date of this Amendment, except
to the extent that any such other covenants, representations and warranties
expressly relate solely to an earlier date (in which case such covenants,
representations and warranties shall have been true and accurate on and as of
such earlier date).

     4.2 The Company hereby represents and warrants (i) that this Amendment
constitutes the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and general principles
of equity which may limit the availability of equitable remedies and (ii) upon
the effectiveness of this Amendment, no Developer Event of Termination, Event of
Default or a Subservicer Event of Default or event which would constitute a
Developer Event of Termination, an Event of Default or a Subservicer Event of
Default but for the requirement that notice be given or time elapse or both
shall have occurred or be continuing.

     4.3 The Company, promptly after the Second Advance Funding Date and to the
extent it has not already done so, shall direct or shall cause SPV to direct
each Person liable for the payment of any Sold Receivable or Contributed
Receivable (including those transferred on the date hereof) to pay each
installment thereon to the applicable Account Agent, pursuant to the Lockbox
Agreement, unless and until directed otherwise by written notice from the
Administrative Agent or, at the Administrative Agent’s direction, from the
Company, after which such parties are and shall be directed to make all further
payments on the Pledged Receivables in accordance with the directions of the
Administrative Agent.

     4.4 A UCC Financing Statement number 040052121681 was filed and recorded on
December 29, 2003 in the office of the Secretary of State of Texas naming the
Company as Debtor/Seller, SPV as Secured Party/Buyer/First Assignor, TFC as
Secured Party/2nd Assignor and Citicorp North America, Inc., as Administrative
Agent (the “Administrative Agent”) as Assignee of Secured Party/2nd Assignor
(the “Texas Filing”). A UCC Financing Statement Amendment was filed and recorded
on April 7, 2004 (the “Texas UCC Amendment”). The Company and SPV agree and
confirm that the Texas UCC Amendment did not release,

3



--------------------------------------------------------------------------------



 



terminate, or modify the Administrative Agent’s security interest in any
Receivables, Conveyed Assets, Collections or other assets constituting
Collateral under the SPV Loan Agreement.

     In addition to the existing indemnities under the Developer Transfer
Agreement, the Company agrees and confirms that any loss, cost or expense
incurred by an Indemnified Party thereunder that results in connection with the
filing and recordation of the Texas UCC Amendment and the purported release
contemplated thereby, shall benefit from the indemnification provisions of and
shall be repaid by the Company in accordance with Section 5.21 of the Developer
Transfer Agreement.

     SECTION 5. Reference to and Effect on the Developer Transfer Agreement.

     5.1 Upon the effectiveness of this Amendment, each reference in the
Developer Transfer Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” “hereby” or words of like import shall mean and be a reference to the
Developer Transfer Agreement as amended hereby, and each reference to the
Developer Transfer Agreement in any other document, instrument or agreement
executed and/or delivered in connection with the Developer Transfer Agreement
shall mean and be a reference to the Developer Transfer Agreement as amended
hereby.

     5.2 Except as specifically amended hereby, the Developer Transfer Agreement
and the other documents, instruments and agreements executed and/or delivered in
connection therewith shall remain in full force and effect and are hereby
ratified and confirmed.

     5.3 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of SPV, TFC or the
Administrative Agent under any Loan Document, nor constitute a waiver of any
provision contained therein, except as specifically set forth herein.

     SECTION 6. Costs and Expenses. Developer shall pay all reasonable legal
costs and expenses incurred by TFC, the Administrative Agent, SPV or the Company
in connection with the negotiation, execution and delivery of this Amendment and
the SPV Loan Agreement Amendment.

     SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCLUSIVE OF ITS CHOICE OF
LAWS PRINCIPLES. EACH OF THE COMPANY AND SPV HEREBY AGREES TO ACCEPT THE STATE
COURTS LOCATED IN NEW YORK, NEW YORK AS HAVING PROPER JURISDICTION AND BEING THE
PROPER VENUE FOR ANY LEGAL PROCEEDINGS ARISING OUT OF THIS AMENDMENT AND ANY
LOAN DOCUMENTS.

     SECTION 8. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.

4



--------------------------------------------------------------------------------



 



     SECTION 9. Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any purpose.

* * * * *

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

              SILVERLEAF RESORTS, INC.
 
       

  By:   /S/ HARRY J. WHITE, JR.          

      Name: Harry J. White, Jr.


      Title: CFO
 
            SILVERLEAF FINANCE II, INC.
 
       

  By:   /S/ HARRY J. WHITE, JR.          

      Name: Harry J. White, Jr.

      Title: CFO

ACKNOWLEDGED AND AGREED TO BY:

CITICORP NORTH AMERICA, INC.,
as Administrative Agent

         
By:
  /S/ LAIN GUTIERREZ              

  Name: Lain Gutierrez    

  Title: Vice President    
 
        TEXTRON FINANCIAL CORPORATION    
 
       
By:
  /S/ NICHOLAS L. MECCA              

  Name: Nicholas L. Mecca    

  Title: Managing Director    

List of Exhibits Attached to Agreement and not filed herewith:

Ex. A: Amendment to Loan and Security Agreement
Ex. B: Form of Substitution Certificate

B-1